165 Ga. App. 283 (1983)
299 S.E.2d 761
FERGUSON
v.
THE STATE.
65100.
Court of Appeals of Georgia.
Decided February 1, 1983.
John L. Mixon III, for appellant.
Sam B. Sibley, Jr., District Attorney, Charles R. Sheppard, Assistant District Attorney, for appellee.
SOGNIER, Judge.
Armed robbery. Appellant's sole enumeration of error is that the trial court's charge on the presumption relating to intent was erroneous and inconsistent, and could be interpreted by the jury as burden-shifting in violation of Sandstrom v. Montana, 442 U.S. 510 (99 SC 2450, 61 LE2d 39) (1979).
At the conclusion of its charge to the jury the trial court asked both counsel if they had any objections to its charge. Although appellant's counsel objected to the court's charge on possession of recently stolen property and the court's failure to give one of appellant's requested charges, he did not object to the court's charge *284 on presumptions relating to intent. Our appellate courts have held that an appellant waives his right to enumerate error as to a charge given by the trial court by failing to respond to the court's inquiry on objections to the charge. White v. State, 243 Ga. 250, 251 (253 SE2d 694) (1979); Brown v. State, 154 Ga. App. 358, 359 (268 SE2d 731) (1980).
Even considering appellant's enumeration, both our Supreme Court and this court have decided the issue raised adversely to appellant's contentions. Skrine v. State, 244 Ga. 520 (260 SE2d 900) (1979); Wilson v. Zant, 249 Ga. 373, 380 (3) (290 SE2d 442) (1982); Jones v. State, 159 Ga. App. 845, 849 (6) (285 SE2d 584) (1981).
Judgment affirmed. Deen, P. J., and Pope, J., concur.